Citation Nr: 1737365	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1969 to December 1973.  He also had active service in the United States Army from January 2004 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript from that proceeding is of record.  

The matter was previously before the Board in August 2016, at which time it was remanded for further development.  It has since been returned to the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's right ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in March 2011 and October 2016.  The Board finds the examinations adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Hence, as regards the Veteran's claim for service connection for right ear hearing loss, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

Service connection for right ear hearing loss

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current hearing loss began during service.  The Veteran's DD 214 shows that he served as a jet engine mechanic during his first period of active duty.  The Department of Defense's Duty MOS Noise Exposure Listing provides that the former carries a high probability of exposure to hazardous noise.  The Board therefore finds that the Veteran's assertion of in-service noise exposure is credible and consistent with his service.  38 U.S.C.A. § 1154(a).  In November 2004, during the Veteran's second period of service, the Veteran had begun to complain of difficulty hearing in both ears.  Service treatment records from this period reflect a diagnosis of bilateral hearing loss.  Thus, the Veteran has established in service incurrence of an injury or onset for his hearing loss.

An October 2016 VA examination report shows right ear hearing loss that meets the criteria for a hearing loss disability for VA purposes. Thus, the Veteran has established a current disability. 

With regard to a link between the Veteran's current right ear hearing loss and his active service, the October 2016 examiner opined that the hearing loss was less likely than not related to military noise exposure, based on the lack of "significant threshold shifts noted for the right ear" during the 2004-05 period as reflected by the medical record.  The report also notes the Veteran's family history of hearing loss.  However, the opinion neither adequately considered the Veteran's consistent complaints of progressive hearing loss since service, nor explained why its ultimate opinion as to the provenance of the Veteran's hearing loss was more likely than the Veteran's contention that his disability owed to his near constant exposure to jet engine noise in service.  Hence, the Board affords this opinion little probative weight.  

The Board affords greater probative weight to the competent and credible statements and testimony of the Veteran and his wife.  Both have consistently reported worsening hearing loss beginning in service and continuing since separation.  These accounts accord with the evidence of record, which shows hearing loss in the right ear, and are further supported by the evidence of in-service noise exposure.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).


ORDER

Entitlement to service connection for right ear hearing loss is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


